Citation Nr: 1417341	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  04-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for status-post fusion of the right foot, first metatarsal phalangeal (MTP) joint, from August 1, 2003 to July 18, 2010 (with the exception of a temporary total evaluation of 100 percent, from May 28, 2004 to July 31, 2004), on a schedular basis. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1989. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over his claims was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a hearing at the RO in June 2007, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

This matter was previously remanded by the Board in January 2008 and December 2010, and ultimately denied by the Board in a December 2012 decision.  The Veteran appealed that portion of the Board's denial to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order granting a Joint Motion for Remand to set aside that portion of the December 2012 Board decision that denied an increased rating on a schedular basis only, and remanded that matter for further adjudication.

Inasmuch as the December 2012 Board decision also remanded to the Agency of Original Jurisdiction (AOJ) for consideration of extraschedular referral the issues of a higher rating for the right great toe disability and TDIU, those issues have not been returned to the Board and will not be addressed at this time.

As a final preliminary matter, the Board observes that in implementing its December 2012 decision, the RO issued an October 2012 rating decision assigning a 20 percent disability rating for the Veteran's right great toe disability, effective July 19, 2010.  However, the Board's decision awarded a higher 30 percent rating, effective July 19, 2010.  This matter is referred to the RO for corrective action, if it has not already been accomplished.


FINDINGS OF FACT

1.  From August 1, 2003, to May 27, 2004, the Veteran's right foot, great toe disability more nearly approximated severe malunion or nonunion of the tarsal or metatarsal bones.

2.  From August 1, 2004, to July 18, 2010, the Veteran's right foot, great toe disability did not show symptoms or manifest impairment sufficient to be characterized as a moderately-severe foot injury.


CONCLUSIONS OF LAW

1.  From August 1, 2003, to May 27, 2004, the criteria are met for a 30 percent schedular rating for status-post fusion of the right foot, first MTP joint disability. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .7, 4.10, 4.40, 4.45, 4.71a, DCs 5280, 5283 (2013).

2.  From August 1, 2004, to July 18, 2010, the criteria are not met for a schedular rating higher than 10 percent for status-post fusion of the right foot, first MTP joint disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .7, 4.10, 4.40, 4.45, 4.71a, DCs 5280, 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has associated with the record service treatment records, service personnel records, VA and identified private treatment records, Social Security Administration (SSA) disability records, and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was also afforded VA examinations during the relevant period, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's December 2010 remand directives, insofar as the AOJ obtained outstanding VA treatment records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran was afforded a hearing before a VLJ in June 2007, during which he presented oral argument in support of his claim.  The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determination.  The VLJ and the Veteran's service representative asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his recent treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.

II.  Analysis

The Veteran contends that during the period from August 1, 2003, to July 18, 2010, his right great toe disability was more severe than as reflected by his currently-assigned 10 percent disability rating.  Parenthetically, the Board observes that for the period from May 28, 2004, to July 31, 2004, the Veteran was in receipt of a temporary 100 percent rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period from August 1, 2003, to May 27, 2004

The pertinent evidence during the period from August 1, 2003, to May 27, 2004, includes VA treatment notes which show that the Veteran experienced a protracted recovery from his March 2003 right toe fusion surgery.  He continued to experience pain, had difficulty weight-bearing, and required the use of a wheel chair and/or a cane for ambulation.  In January 2004, it was noted that the Veteran was having difficulty resuming his activities of daily living, post surgery.  Significantly, a March 2004 treatment note also shows that there was partial nonunion of the right great toe despite the March 2003 fusion surgery.  After conservative treatment failed during the relevant period, the Veteran ultimately underwent additional revision surgery in May 2004.  Notably, a May 2009 VA examiner described the nonfusion following the 2003 fusion surgery as a "severe complication."

Based on the foregoing evidence, which supports that between August 1, 2003, and May 27, 2004, the Veteran had nonunion of the right great toe with severe symptoms that significantly impaired unassisted ambulation, the Board finds that a 30 percent rating is warranted pursuant to Diagnostic Code 5283, which allows for a maximum 30 percent schedular rating for severe malunion or nonunion of the tarsals or metatarsals.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

A rating in excess of 30 percent is not warranted for the relevant period under any diagnostic code.  There is no evidence of loss of use of the entire right foot, as the Veteran was able to stand and ambulate during the relevant period, albeit with assistance.  Therefore, a higher 40 percent rating is not warranted pursuant to Diagnostic Code 5167 for loss of use of the foot.  Nor does the record show that the Veteran had acquired bilateral flat feet or bilateral claw feet that are related to his service-connected right great toe disability to warrant a higher 50 percent rating pursuant to respective Diagnostic Codes 5276 and 5278.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5276, 5278.   Thus, there is no basis upon which to assign a higher schedular rating than 30 percent.

For the period from August 1, 2004, to July 18, 2010

For the period from August 1, 2004, to July 18, 2010, the Veteran's right great toe disability is rated as 10 percent disabling.  Following a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for that period.

Initially, a higher rating for the Veteran's right great toe disability during the relevant period is not available under DC 5280, as the currently-assigned 10 percent rating is the maximum available under that diagnostic code.  38 C.F.R. § 4.71a, DC 5280.  Nor is a higher rating available based on malunion or nonunion of the tarsals or metatarsals.  38 C.F.R. § 4.71a, DC 5283.  Although partial nonunion was noted during the earlier period on appeal, the Veteran underwent corrective surgery in May 2004, and the May 2009 VA examiner (as well as the May 2013 VA examiner) explicitly found no evidence of malunion or nonunion of tarsal or metatarsal bones.  A June 2010 x-ray also showed solid fusion of the right great toe.  Thus, a higher rating is not available under DC 5283.  38 C.F.R. § 4.71a, DC 5283.  

A higher rating is also not available based on amputation, as the Veteran did not undergo any amputation of his right great toe.  38 C.F.R. § 4.71a, DC 5171.  Nor does the record show clinical findings during the period of the appeal to support that his disability was manifested by symptoms and impairment that would be equivalent to amputation of the right great toe, with or without removal of the metatarsal head.  Indeed, despite his acknowledged symptoms of his right great toe of swelling, tenderness and painful motion, the Veteran nonetheless appears to have had some range of motion, although limited, as evidenced in the May 2009 VA examination and a June 2010 treatment note (and as discussed further below).  Notwithstanding whether or not the Veteran has any range of motion, there is nothing during the relevant period to support that the Veteran's right great toe symptoms are the equivalent of amputation.  As such, a higher schedular rating is not warranted based on amputation of the right great toe with metatarsal head removal.  38 C.F.R. § 4.71a, DC 5171.  

A higher rating 20 percent is not available under DC 5003 for degenerative arthritis of two or more major or minor joint groups, with occasional incapacitating episodes.  The record does not show the requisite x-ray evidence of arthritis involving two or more groups of minor joints during the relevant period, as September 2004, October 2004, and May 2009 VA x-rays of the right great toe did not show arthritis.  Thus, a higher 20 percent rating is not warranted under DC 5003, notwithstanding any occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.

In order to establish entitlement to a rating in excess of 10 percent, the evidence must show that the Veteran's right great toe disability more nearly approximates a moderately-severe foot injury under Diagnostic Code 5284 pertaining to other foot injuries.  38 C.F.R. § 4.71a, DC 5284.

The Board first notes that the Veteran's current service-connected disability involves the right great toe; he has not been service-connected for any foot disability secondary to his right great toe, to include pes planus.  The Veteran's disability has been considered and rated under diagnostic codes that explicitly address the toe, and even contemplate surgery involving the metatarsal head.  In contrast, Diagnostic Code 5284, is specifically designated for "Foot injuries, other."  Viewed in context, the plain language of the regulations indicates that a disability rating under DC 5284 applies when the other DCs addressing foot disabilities do not address the specific foot disability suffered by the Veteran.  Here, although the parties to the Joint Motion have instructed the Board to consider whether the evidence shows a moderately-severe to severe foot disability, thereby entitling the Veteran to a higher rating under DC 5284, none of the evidence shows that he has any service-connected foot disability other than hallux rigidus or hallux valgus.  As stated, the Veteran has not been granted service connection for pes planus.  

Nevertheless, the Board has again considered the Veteran's right great toe disability under DC 5284 and finds that the evidence does not more nearly approximate a moderately-severe right foot disability to warrant a higher 20 percent disability for the period from August 1, 2004, to July 18, 2010.

The evidence of record during the relevant period, consisting of VA treatment notes dated from May 2004 to July 2010, and a May 2009 VA examination report, shows that the service-connected right great toe disability is manifested by no more than swelling, tenderness on palpation, and pain of the great toe of the right foot, as well as limitation of motion of the MTP joint of that toe.  

More specifically, on physical evaluation by the May 2009 VA examiner, the Veteran showed no evidence of weakness or abnormal weight bearing; no abnormal angulation of the first MTP joint; no evidence of malunion or nonunion of the tarsal or metatarsal bones; normal Achilles alignment, with no midfoot or forefoot mal-alignment and no pronation; no arch present on weight bearing and non-weight bearing; no pain on manipulation; and no muscle atrophy of the right foot.  VA treatment records also revealed no significant abnormalities that would warrant a characterization of at least a moderately-severe right great toe disability, under DC 5284.  

The record further shows that, despite the Veteran's right great toe disability, he was generally noted to be independent in activities of daily living and he was able to ambulate and perform physical tasks.  In April 2005, the Veteran was noted to ambulate well with no complaints of pain.  An October 2008 treatment note similarly indicates that the Veteran ambulated well, and a January 2009 treatment note indicates that the Veteran walks for exercise, though he is limited by pain (not specifically attributed to the right great toe).  Subsequent treatment records show that the Veteran was able to perform physical therapy exercises, including some that likely required weight or pressure on the feet, such as cable rows and wall/Swiss ball pushups performed in February 2010 and March 2010.  Significantly, those ongoing physical therapy treatment records note complaints of back and hip pain in conjunction with the exercises, but are silent for any interference from the right great toe.  

In this regard, to the extent that the Veteran has been noted or reported to have functional limitations attributed to his right foot disability during his May 2009 VA examination, the Board observes that VA records show that the Veteran's functional limitations and use of assistive devices can also be attributed in large part to disabilities other than the right great toe.  For instance, May 2009 VA examination reports show that the Veteran is unable to walk more than a few yards and uses a cane due to his service-connected spine and left hip disabilities.  VA treatment notes show that in December 2004, the Veteran had no complaints regarding the right foot, but did have left foot pain.  In 2005, the Veteran was limited and used a cane following surgery on the left great toe in February.  In October 2005, he was noted to ambulate favoring the left leg, and not the right.  In November 2005, the Veteran reported complaints related to a number of disabilities, including musculoskeletal disabilities, but did not report right great toe symptoms and reported that he was otherwise "in good health."  Parenthetically, it was also noted at that time that he was working as a gas station attendant, which likely required some degree of standing.  He also injured his left shoulder in October 2005 and VA treatment in 2006 and 2007 primarily related to that injury, for which he ultimately underwent surgery in March 2007.  In August 2007, upon transferring care to a new VA facility, the Veteran reported a number of health problems, including back and shoulder, but did not mention his right great toe disability.  He also continued to have complaints related to the left foot and left shoulder for which he sought treatment in October 2007.  

Subsequent treatment records dated from January 2008 to April 2008 generally pertain to the back, left shoulder, digestive system, and skin.  In May 2008, the Veteran also sought treatment for right shoulder pain, and in June 2008, underwent additional left shoulder surgery.  In September 2008, the Veteran started physical therapy for the left shoulder.  In February 2009, the Veteran requested discharge from formal physical therapy due to increasing back and hip pain, without mention of right great toe pain.  In November 2009, he reported that he worked out the night before and experienced increased low back pain and left hip pain (but not right great toe) with standing exercises.  He also reported that he could not walk more than one block due to his left hip (with no mention of his right great toe).  In December 2009, the Veteran reported that he tried to walk without using a cane, but had left hip pain (and not right great toe pain).  He underwent left hip arthrography that month.  In February 2010, it was noted that the cane had helped with low back pain.  He continued with back and hip pain in March 2010, and underwent additional physical therapy for his shoulders.  

The Board acknowledges that the Veteran did regularly complain of chronic foot pain during throughout the relevant period on appeal, including (but not limited to) VA visits in June 2005, March, May, and July of 2007, and January, July, and October of 2008.  However, his actual active treatment during the period on appeal more frequently centered on musculoskeletal problems involving the back, hip, shoulder, and the left foot (as described above).  Further, the Board notes that the Veteran has some complaints of pain and functional limitation associated with his diagnosed right foot pes planus.  The Veteran is not, however, in receipt of service-connection for pes planus, so the effects of this non-service-connected disability cannot be considered here.  

To the extent that the parties to the Joint Motion have pointed to a June 2007 notation that the Veteran had undergone "9 right foot surgeries" (emphasis in original), which also appears in an earlier April 2007 treatment note, the record does not support that notation.  On the contrary, May 2009 and May 2013 VA examination reports note four right foot surgeries prior to July 18, 2010, occurring in 1987, 1993, 2003, and 2004, and the record contains associated surgical records for those dates.  In contrast, the reference in April and June 2007 to nine right foot surgeries is vague, without reference to specific dates for the additional surgeries, and the allegation is not otherwise supported by any surgical or medical records.  The Board also points out that one of the four right foot surgeries shown in the record occurring in 1993 was related to an incurrent injury caused by a motor vehicle accident unrelated to service.  Contrary to the findings of the VA examiners in May 2009 and May 2013, private records dated in March 1993 and April 1993 show that the Veteran sustained an intercurrent injury to his right great toe in an automobile accident and underwent reduction of a dislocation of the first toe at the metatarsophalangeal joint. 

Further, even if the Veteran had undergone 9 right foot surgeries, they were not all during the relevant period on appeal, and the evidence would still have to show that the Veteran's service-connected right great toe condition manifests by a moderately severe foot disability, which, as discussed above, has not been shown here.  To the extent that the Veteran was disabled from the surgeries during the period on appeal, he has been awarded a temporary total disability rating relating to that surgery and period of convalescence. 

To the second point raised by the parties to the Joint Motion: the Board's "inexplicable" finding in the December 2012 decision that the Veteran had some range of motion, although limited, despite the fact that he underwent fusion can be explained by the May 2009 VA examiner's notations of evidence of painful motion and "limit on range of motion," as well as a June 28, 2010, VA treatment note indicating with respect to the right foot, "non-painful rom [range of motion] ip [interphalangeal] joint great toe," which suggest the existence of some degree of motion.  In any event, the Board finds that regardless of whether the Veteran had retained any motion in any of the joints of right great toe during the period on appeal, the evidence does not support that the overall disability associated solely with the right great toe disability more nearly approximates a moderately severe foot disability sufficient to warrant a higher rating under Diagnostic Code 5284.  As stated, while the Veteran undoubtedly experiences pain and is functionally limited to a degree, his overall right great toe disability has not impaired his independence in activities of daily living and has not precluded him from walking for exercise or participating in physical therapy during the relevant period on appeal.  

The Board will not address further the third point raised by the parties to the Joint Motion, as it has addressed above and accounted for the functional limitation on walking and use of a cane noted by the May 2009 VA examiner.

In sum, the Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's right great toe disability for the period from August 1, 2004, to July 18, 2010.  His right great toe disability has been rated and considered under diagnostic codes pertaining to his specific diagnoses of hallux valgus and hallux rigidus, which contemplate surgery and which do not provide for a higher schedular rating.  38 C.F.R. § 4.71a, DCs 5280, 5281.  Nor is a higher rating warranted under any other diagnostic code, as the evidence does not show or more nearly approximate amputation of the right great toe with removal of metatarsal head, loss of use of the entire foot, or a moderately-severe foot disability.  However, as noted in the introduction, a higher rating may be warranted on an extraschedular basis, and that issue has been separately remanded and is not currently before the Board. 

Resolving doubt in favor of the Veteran, for the period from August 1, 2003, to May 27, 2004, the evidence more nearly approximates severe nonunion of the right great toe, and a higher 30 percent rating is warranted for that period.  However, for the period from August 1, 2004, to July 18, 2010, the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 10 percent for his service-connected status-post fusion of the right foot, first MTP joint, on a schedular basis.  Therefore, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim for that period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A schedular rating of 30 percent for status-post fusion of the right foot, first MTP joint for the period from August 1, 2003, to May 27, 2004, is granted.  

A schedular rating higher than 10 percent for status-post fusion of the right foot, first MTP joint, for the period from August 1, 2004, to July 18, 2010, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


